Samuel W. Smith, J.
In this case the court is of the opinion that Revised Statutes, section,, 3631-18, is constitutional, and that the legislature has the right to extend immunity from attachment to funds arising from contracts of insurance in mutual benefit associations organized or doing business imder said sectiun 3631. Where such statutes exist,it has been held that such funds arc exempt from attachment by reason of the object for which such insurance was taken out, and that such object would be defeated if the proceedings,as in this case, were favored. Section 328, Niblack Benefit Societies; Saunders v. Robinson, 144 Mass., 306.
As bearing upon the constitutionality of the act in question,. and that the legislatuve has the power to pass such an act, the court will call attention to the case of Meyer v. the Supreme Lodge Knights and Ladies of Honor, 72 Mo. Appeals, 350, in which the exemption was allowed, but solely upon the ground that there was no statute in Missouri so exempting such funds.
In its opinion the court says, page 354:
“There is nothing in the statute as it existed at the time of the'death of Mrs. Heit which gives any countenance whatever to the proposition that the legislature intended to free *419money to be paid by benefit societies from liability for the dehts of the beneficiaries, and no case has been cited which so holds except where the exemption was expressly declared by a local statute. The history of the legislation of this state on the subject of insurance shows that the subject has not been overlooked, but, on the contrary, it is manifest that prior to 1897 the legislative purpose was that the proceeds of such certificates should not be exempt.”
Ed. H Williams for Plaintiff.
Campbell, Bates, Cien Dening & Meyer for Defendant.
A study of this case will show that where the legislature has exempted, by statute, funds from the payment of the debts of the beneficiary, the courts enforce suoh exemptions.
The attachment, therefore, will be discharged.